Citation Nr: 1453027	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  09-10 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Childers, Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1976 to February 1977; and from August 1977 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia; which denied service connection for hepatitis and a back disorder.

In December 2008 the Veteran and his spouse appeared at the Atlanta RO and testified before a Decision Review Officer regarding the issues on appeal.  

The Board notes that the Veteran initially requested a hearing before a Veterans Law Judge; however, he has since declined the opportunity to testify at a Board hearing and his request is considered withdrawn.  

In June 2014 the Board remanded the issues of service connection for hepatitis C and a back disorder for further development, including acquisition of relevant VA and private medical records, and provision to the Veteran of VA examinations.  Remand for compliance with the Board's June 2014 instructions is warranted.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the June 2014 remand, the Board instructed that the Veteran be accorded a VA examination for an opinion as to whether a current back disorder is related to service.  In August 2014 the Veteran was examined by a VA nurse practitioner, who noted that the Veteran was diagnosed with lumbar degenerative arthritis in August 2013, and that x-rays in August 2014 had found mild degenerative disk disease at L3-4 and the lower thoracic spine; multilevel facet joint arthrosis; and short pedicles suggestive of congenital spinal stenosis.  She then opined that the Veteran's degenerative arthritis was not related to service because there was no post military treatments of a chronic back condition since 2011.  Unfortunately, she did not opine with regarding a lumbar fracture found on CT scan in 2009; which the Board, citing McClain, had clearly noted in its June 2014 remand.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (holding that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative).  She also did not opine with regard to the degenerative disk disease at L3-4 and the lower thoracic spine; the multilevel facet joint arthrosis; or the short pedicles suggestive of congenital spinal stenosis that was revealed by x-rays in August 2014.  Additionally, during the 2014 examination the Veteran apparently reported that he had received treatment for his back complaints at the University of Maryland Hospital in Baltimore, Maryland from 1977 into the 1980's; and at John Hopkin's Hospital in Baltimore from 1978 into the 1980's.  See August 2014 VA examination report.  Unfortunately, a request for these records was not made.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  On remand the Veteran should be afforded a VA examination; and the identified private medical records should be requested. 

Finally, and with regard to the Board's instruction that the Veteran be accorded a VA examination regarding his claim of service connection for hepatitis C, according to the August 2014 VA examiner the Veteran does not have hepatitis C.  Unfortunately, liver function tests were not done in conjunction with that examination.  See, e.g., VA Compensation and Pension Liver, Gall Bladder, and Pancreas Examination worksheet, requiring that appropriate serologic (e.g., HbsAg, anti-HCV, anti-HBc, ferritin, alpha-fetoprotein) tests be done, and that the examiner provide the results of serologic (anti-HCV antibody) and viral (HCV RNA) testing for hepatitis C.  Instead, the examiner merely noted that blood testing in February 2014 found AST of 20, ALT of 19, Alkaline phosphatase of 63, Bilirubin of 0.3, and Creatinine of 1.1; without explaining what that information meant.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment).  Moreover, the examiner failed to mention that laboratory work done in conjunction with an August 2011 VA examination confirmed a diagnosis of hepatitis C [a fact that the Board had clearly noted in its June 2014 remand]; or that Dublin VAMC records dating from August 2004 to November 2013 relate a confirmed laboratory diagnosis of, and chronicle treatment/follow-up for, hepatitis C.  Also problematic is the fact that the Dublin VAMC records were associated with the claims file after the August 2014 examination.  In accordance with Green the Veteran should be accorded a new examination.  VA medical records dated after October 2014 should also be associated with the claims file, per Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran for the necessary authorizations, and then attempt to obtain all of the Veteran's medical records dating from 1977 to 1990 from the University of Maryland Hospital in Baltimore, Maryland; and all of the Veteran's medical records dating from 1978 to 1990 from Johns Hopkins Hospital in Baltimore, Maryland.  If no records are found notify the Veteran accordingly.

2.  Associate with the claims file, either physically or electronically, all of the Veteran's VA medical records, from all VA facilities patronized by the Veteran, dated after October 2014. 

Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran

3.  Invite the Veteran to submit lay evidence from himself and from other individuals who have first-hand knowledge of the earliest sign of the Veteran's present liver (hepatitis) and back problems.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After completion of all of the above steps, schedule the Veteran for a VA examination regarding his claim for service connection for hepatitis C.  The claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests must be done, and all findings reported in detail.    

Following completion of the examination and a review of the claims file, the examiner is requested to opine as to whether it is at least as likely as not that the Veteran's hepatitis C began during active duty service or is related to some incident of active duty service.  A complete rationale for this opinion must be provided  

In formulating this opinion, the examiner should note that during service in November 1976 the Veteran sustained a fracture and laceration wound that required prolonged treatment of several weeks duration; that service treatment records also include a November 1976 record of inpatient care for "viral syndrome;" and that the Veteran engaged in at risk behavior during service. 

If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

5.  After completion of steps 1 through 3, schedule the Veteran for a VA examination regarding his claim for service connection for a chronic back disorder.  The claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests should be done, and all findings reported in detail.    

Following completion of the examination and a review of the claims file, the examiner is specifically requested to opine, for each back disorder found on examination or diagnosed at some other time during the appeal period (to include degenerative arthritis of the lumbar spine; degenerative disk disease at L3-4 and the lower thoracic spine; multilevel facet joint arthrosis; short pedicles suggestive of congenital spinal stenosis; and a small anterior compression fracture of L1) as to whether it is at least as likely as not that the disorder began during or is related to some incident of active duty service; or, for arthritis, whether it is at least as likely as not that it began in the year after the Veteran's separation from active duty service.   

A complete rationale for all opinions must be provided.  In formulating the requested opinions the examiner should note that the Veteran competently reported that he complained of recurrent back pain during his January 1977 medical separation examination, and that the military examiner observed that there was "back pain with lifting."

If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

6.  Then re-adjudicate the appeals.  If either benefit remains denied, send the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

